In a proceeding pursuant to CPLR article 78 to review a determination of the Town of Greenburgh, dated December 19, 1988, which denied the petitioner’s application, in effect, for reconsideration of a prior determination of the Town of Greenburgh, dated November 26, 1986, made after an evidentiary hearing, finding him guilty of certain misconduct and dismissing him from his position as a Recreation Supervisor with the Town of Green-burgh Department of Parks and Recreation, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Rosato, J.), entered March 23, 1989, which dismissed the proceeding as time-barred.
Ordered that the judgment is affirmed, with costs.
The petitioner was dismissed from his position as a Recreation Supervisor of the Town of Greenburgh on November 26, 1986, following a hearing. His request in 1988 for reinstatement was nothing more than an application for reconsideration of the Town’s determination dismissing him from his position (see, Matter of De Milio v Borghard, 55 NY2d 216). Accordingly, the instant proceeding, commenced on January 31, 1989, was untimely and properly dismissed as time-barred (see, CPLR 217; Matter of De Milio v Borghard, supra). Thompson, J. P., Kunzeman, Eiber, Rosenblatt and Ritter, JJ., concur.